Citation Nr: 0714314	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-27 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1. Entitlement to increased disability ratings for residuals 
of a left eye injury, evaluated as 10 percent disabling for 
defective vision, and evaluated as zero percent 
(noncompensable) disabling for conjunctivitis.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the RO that, in part, 
denied increased disability ratings for service-connected 
residuals of a left eye injury, and declined to reopen a 
claim for service connection for a heart disability on the 
basis that new and material evidence had not been received.

In its statement of the case, the RO found new and material 
evidence to reopen the claim and conducted a de novo review 
of the claim for service connection for a heart disability.  
The veteran's original claim had been denied by the Board in 
July 1948 based on evidence reflecting no cardiac disease on 
examination either at service discharge or subsequently to 
service.  The Board notes that recent medical evidence 
reflects a heart disability; hence, the RO correctly reopened 
the claim for service connection.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

The veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO that was scheduled for February 13, 2007.

In April 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Residuals of a left eye injury are presently manifested 
by best corrected distance acuity of 20/50 in the left eye 
and of 20/25 in the right eye.

2.  Residuals of a left eye injury are presently manifested 
by active symptoms of conjunctivitis, including inflamed 
eyelids and conjunctiva injected in both eyes. 

3.  The veteran's current heart disease was first 
demonstrated many years after service, and is not related to 
a disease or injury during active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a left eye injury manifested by 
defective vision are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 
4.84a, Diagnostic Codes 6009, 6078, 6079 (2006).

2.  The criteria for a 10 percent disability evaluation for 
conjunctivitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.84a, Diagnostic 
Code 6018 (2006).

3.  The criteria for service connection for a heart 
disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through May 2002, July 2004, and June 2006 letters, the RO 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
each of the veteran's claims was re-adjudicated by the agency 
of original jurisdiction after notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The June 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The RO has evaluated the service-connected residuals of a 
left eye injury under 38 C.F.R. § 4.84a, Diagnostic Codes 
6009-6079, as 10 percent disabling for defective vision; and 
under Diagnostic Code 6018, as noncompensable for 
conjunctivitis.  While a hyphenated diagnostic code generally 
reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), 
here, the RO has considered both diagnostic codes, 
alternatively.  

According to Diagnostic Code 6000, ratings for unhealed eye 
injuries and other diseases of the eyes listed in Diagnostic 
Codes 6000 through 6009 (uveitis, keratitis, scleritis, 
iritis, cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage, and detachment of the retina) are to be rated 
from 10 to 100 percent under the criteria for impairment of 
visual acuity or field loss, pain, rest-requirements or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with 10 
percent being the minimum rating during active pathology.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

Vision defect in one eye will be considered 10 percent 
disabling if visual acuity is 20/100 in one eye and 20/40 in 
the other eye, 20/70 in one eye and 20/40 in the other eye, 
20/50 in one eye and 20/40 in the other eye, or when visual 
acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079.

Vision defect in one eye will be considered 20 percent 
disabling if visual acuity is 20/200 in one eye and 20/40 in 
the other eye, 20/100 in one eye and 20/50 in the other eye, 
or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Code 6078.

A 10 percent evaluation is warranted for active 
conjunctivitis with objective symptoms.  This is the highest 
evaluation available for conjunctivitis.  With healed 
conjunctivitis, the Board is directed to rate on residuals 
and, if no residuals, a noncompensable evaluation is 
warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6018.

On VA examination in June 2002, the veteran's best corrected 
distance acuity was 20/40 in the left eye using a mild 
astigmatic spectacle correction, and 20/30 in the right eye.

Private treatment records, dated in March 2004, reflect that 
the veteran's best corrected distance acuity was 20/60 in the 
left eye and 20/60 in the right eye; testing with both eyes 
together was 20/50.
 
During a VA examination in February 2005, the veteran 
reported suffering a corneal ulcer affecting the superior 
portion of the left cornea in January 2005, and that the 
ulcer resolved in a few weeks.  The veteran also reported 
that he had undergone cataract extraction of both eyes in 
2004, with good results.  Examination revealed the veteran's 
best corrected distance acuity was 20/50 for the left eye, 
and 20/25 for the right eye.  Slit-lamp examination revealed 
a mild blepharitis in both eyes.  Lid margins were noted to 
be slightly inflamed with meibomian gland dysfunction and 
decreased tear film.  The conjunctiva was mildly injected in 
both eyes.  Several small subepithelial scars consistent with 
prior foreign body or injuries in the corneal surface were 
noted in each eye.  None of these scars affected the central 
visual access of either eye.

The February 2005 examiner noted that the veteran's decrease 
vision in both eyes was likely due to corneal irregularities, 
which have affected the surface of the cornea and made it 
somewhat rough and causing interference with refraction in 
both eyes.  The examiner also noted that this problem was 
amplified by a poor tear film and early tear breakup in each 
eye.  Drops of artificial tears, four times a day in each 
eye, were recommended.

Given the corrected distance acuity findings on both VA 
examinations, and the finding of 20/50 for both eyes when 
tested together in March 2004, the Board finds that a 
disability rating in excess of 10 percent for defective 
vision of the left eye is not warranted.  See Table V, 38 
C.F.R. § 4.84a.

Given the objective findings of inflammation of the eyelids, 
decreased tear film, and conjunctiva injected in both eyes 
during the February 2005 VA examination, and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's service-connected conjunctivitis meets the 
criteria for a 10 percent disability rating under Diagnostic 
Code 6018.  See 38 C.F.R. § 4.7.

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities. There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases such as hypertension, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2006).

Service medical records reflect that the veteran underwent 
treatment for cardiac hypertrophy in January 1946, and that 
its cause was undetermined.  A slight enlargement of the 
veteran's heart at the time was suggestive as being within 
the upper bounds of normal.  The veteran was observed for 
cardiac disease, and none was found.  No cardiovascular 
pathology was recorded.

Records reflect a normal cardiovascular system in January 
1947, except for varicosities of the right leg which existed 
prior to service.  Examiners concluded that there was no 
significant evidence of cardiac enlargement, hypertrophy, or 
disease in service.  No hypertension was found at the time of 
the veteran's separation from service, or within the first 
post-service year.

Records received from the veteran's treating physician, 
Ronald Fox, M.D., indicate that the veteran suffered a 
myocardial infarction in December 1998, and that his heart 
was functioning normally in April 2002.  In March 2003, the 
veteran was hospitalized because of chest pain and acute 
pericarditis.

During an April 2004 VA examination, the examiner opined that 
the veteran did not have any present organic heart disease 
related to the findings in service; and that the findings in 
service were most likely normal.  The examiner added that the 
veteran's present heart disease was due to coronary artery 
sclerosis and viral myocarditis, and unrelated to any 
findings in service.

Although the veteran currently has been diagnosed with a 
heart disability, there is no competent opinion of record 
that his current heart disease was incurred or aggravated in 
service.

The veteran has offered statements and contentions in which 
he argued that his current heart disability had its onset in 
service.  The veteran, as a lay person, would not be 
competent to render a probative opinion on a medical matter, 
such as the etiology of any current heart disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Because the competent evidence does not link a current heart 
disability to service, or to a service-connected disability, 
the weight of the evidence is against the claim.  As the 
weight of the competent evidence is against the claim, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Hence, the weight of the evidence is against the grant of 
service connection for a heart disability.


ORDER

A disability rating in excess of 10 percent for residuals of 
a left eye injury manifested by defective vision is denied.

A 10 percent disability rating for residuals of a left eye 
injury manifested by conjunctivitis is granted.

Service connection for a heart disability is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


